DETAILED ACTION
Status of Application
Receipt of the response to the restriction/election requirement, filed on 12/09/2021, is acknowledged.  Applicant has elected without traverse the invention of Group I, claims 90-103, drawn to the capsules comprising cholestyramine as a capsule fill and a coating comprising an enteric polymer(s).  
Claims 90-107 are pending in this application.  Claims 104-107 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and inventions, there being no allowable generic or linking claim.  Claims 90-103 are currently under consideration.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application is 371 of PCT/CA2019/050116, filed January 30, 2019, which claims benefit of provisional U.S. Application No. 62/623,895, filed January 30, 2018.
Inventorship
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Specification
The lengthy specification (90 pages, exclusive of claims) has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.  MPEP 608.01.  The specification is objected to because of the following informalities (as recited in US 2021/0077413):
The specification comprises references on foreign applications and publications (e.g., Para. 0003, 0013, 0016, 0149, 0154).  The incorporation of essential material in the specification by reference to an unpublished U.S. application, foreign application or patent, or to a publication is improper.  Applicant is required to amend the disclosure to include the material incorporated by reference, if the material is relied upon to overcome any objection, rejection, or other requirement imposed by the Office.  The amendment must be accompanied by a statement executed by the applicant, or a practitioner representing the applicant, stating 
The specification comprises multiple acronyms without proper definition, e.g., ALG, PFIC, PBC or PSC, etc. (e.g., Para. 0019, 0072, 0125-0126, 0165).  The acronym should be given once in parenthesis after the first use of the full term, and then the acronym used alone thereafter if needed.  Appropriate correction is required.
The use of the trademarks/trade names/product names has been noted in this application (e.g., Para. 0044, 0057-0063, 0066, 0075, 0092, 0093, 0109, 0140, 0169-0171, 0176-0179, 0182, 0223-00126).  It should be capitalized wherever it appears and be accompanied by the generic terminology.  Although the use of trademarks/trade names is permissible in patent applications, the proprietary nature of the trademarks/trade names should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.  The use of language such as “the product X (a descriptive name) commonly known as Y (trademark)” is not permissible since such language does not bring out the fact that the latter is a trademark.  Language such as “the product X (a descriptive name) sold under the trademark Y” is permissible.  MPEP §608.01(v).  Further, it is noted that the trademarks/trade names are used to identify a source of goods, and not the goods themselves.  The formula or characteristics of the product may change from time to time and yet it may continue to be sold under the same trademark/trade name.  Thus, a trademark/trade name does not identify or describe the goods associated with the trademark/trade name.  Appropriate correction is required.
The specification comprises typographic errors, e.g., “Triethyl citrate”, “polyethyleneglycol”, “polyvinylpyrrolidine” that need to be corrected to “triethyl citrate”, polyethylene glycol”, “polyvinylpyrrolidone” (e.g., Para. 0049, 0052, 0055).  Appropriate correction is required 

Information Disclosure Statement
The information disclosure statements, filed 08/20/2020 and 12/09/2021, are acknowledged and have been considered.  Please see the attached initialed PTO-1449.

Claim Objections
Claims 90-93, 95-96, 98 are objected to because of the following informalities:  
Claim 90 comprises the typographic error “pH 1.2:” that needs to be corrected to “pH 1.2,”. 
It is suggested that in claim 91 the limitation “pH>6” should be corrected to “pH greater than 6”.  
Claim 92 comprises the typographic error “70% w/w cholestyramine” that should be corrected to “70% w/w of cholestyramine”.  Similar is applied to other constituents recited in claim 92, and to claim 95.  
Claim 93 comprises acronym “HPMC”.  The acronym should be given once in parenthesis after the first use of the full term, and then the acronym is used alone thereafter if needed.  Similar is applied to claim 96 regarding the acronym “UDF”.  
Claims 96 comprises the typographic errors “co-polymer” and/or “Poly(methacrylic acid-co-ethyl acrylate” that need to be corrected to “copolymer” (see claims 98, 103) and “poly(methacrylic acid-co-ethyl acrylate
The acronyms “UDF”, PEG, PVP recited in claims 96 and 98 should be removed, because said acronyms are not used in subsequent claims.   
Claim 98 comprises the typographic errors “polyethyleneglycol”, “polyvinylpyrrolidine”, “Triethyl citrate”, “Methacrylic acid copolymer”, “an-anti-adherent” that need to be corrected to “polyethylene glycol”, “polyvinylpyrrolidone”, “triethyl citrate”, “methacrylic acid copolymer”, “an anti-adherent”, respectively, or clarified. 
Appropriate correction is required.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 90-103 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 90-98 are unclear and indefinite, because the claims recite a broad range/limitation together with a narrow range/limitation (i.e., preferably, more preferably, even more preferably, most preferably
Claim 90 discloses the inherent properties of the claimed capsules that are defined/characterized by in vitro dissolution profiles.  To this point, it is noted that capsule dissolution depends on capsule size, solvent, temperature, process parameters, etc.  Therefore, given that said characteristics depends on user’s choice, said claim is not sufficiently definite, because it refers to a variable.  MPEP 2173.05(b)(ll).  Therefore, one of ordinary skill in the art would not be reasonably appraised of the scope of the invention.  Similar is applied to claims 91.  Clarification is required.  
Claim 93 recites the limitation “capsule comprises gelatin, agar, ... alginate, or combination thereof” that is unclear, because alternatives that can be used in the claimed capsule are not clearly delineated.  Applicant is advised to use the proper Markush group language, i.e., “selected from the group consisting of gelatin, agar, ... alginate, and combination thereof”.  Similar is applied to claims 97.  Clarification is required.  
Claim 95 recites the limitation “comprises, consists essentially, or consists of” that is unclear.  To this point, it is noted that a broad range/limitation (i.e., comprising) together with a narrow range/limitation (e.g., consisting essentially) that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  MPEP § 2173.05(c).  Similar is applied to claims 96, 98.  Clarification is required.  
Claim 96 (dependent on claim 90) recites the limitation "wherein the enteric polymer coating level comprises between 5% and 15%" that is not clear, because independent claim 90 does not define “an enteric polymer coating level".  Thus, there is insufficient antecedent basis for this limitation in the claim.  Further, it is noted that recited relative amounts (i.e., %) are not clearly delineated (e.g., wt%).  Therefore, the metes and bounds of the coating constitutes from 5 wt% to 15 wt% of the unit dosage form”.  Similar is applied to other constituents recited in claim 98.  Clarification is required.  
Claim 96 recites the limitation “coating is an acrylate or acrylic acid polymer” that is unclear, because structural element/coating is defined as a compound/polymer.  Clarification is required.  
Claim 96 recites the limitation “in the form of an acrylic resin lacquer in the form of aqueous dispersion” that is unclear.  To this point, it is noted that lacquer is a shiny, hard, durable finish (Wikipedia).  Therefore, it is not clear what is implied by the term/limitation “lacquer in the form of dispersion”.  Clarification is required.  
Claim 96 recites the term “a low content” that is a relative term, which renders the claim indefinite.  This term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Clarification is required.  
Claim 96 recites the limitation “1:1” that is unclear and indefinite, because the recited relative amount is not clearly delineated.  Is it “weight by weight, or “mol by mol”, etc.?  Therefore, one of ordinary skill in the art would not be reasonably appraised of the scope of the invention.  Clarification is required.  
Claim 97 contains the trademark/trade name PlasacrylTM T20.  Where a trademark/trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112, second paragraph.  Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark/trade name cannot be used properly to identify any particular material or a source of goods, and not the goods themselves.  The formula or characteristics of the product may change from time to time and yet it may continue to be sold under the same trademark/trade name.   Thus, a trademark/trade name does not identify or describe the goods associated with the trademark/trade name.  In the present case, the trademark/trade name is used to identify/describe a plasticizer and, accordingly, the identification/description is indefinite.  Similar is applied to claim 99-103.  Clarification is required.  
Claim 98 (dependent on claim 90) recites the limitation "the capsule shell" that is not clear, because independent claim 90 does not define a presence of “a capsule shell", but only “a capsule fill” and “a coating”.  Thus, there is insufficient antecedent basis for this limitation in the claim.  Therefore, the metes and bounds of the claim cannot be determined.  Given that claim 98 discloses a number of modifications/variations of the capsules disclosed in independent claim 90, similar is applied to the limitations ”or wherein the bulking agent or diluents“, “or wherein the glidants”, “or wherein the lubricant”, “or wherein the plasticizer”, “or wherein the anti-adherent”, “or wherein the other common excipients”.  Similar is applied claim 100 regarding the limitation “the blend”, to claim 101 regarding the limitation “the seal coating”, to claim 102 regarding the limitation “the enteric coating”.  Clarification is required.  
Claim 98 recites the phrases “such as” and/or “for example” that render the claim indefinite, because it is unclear whether the limitations following the phrases are part of the claimed invention.  MPEP § 2173.05(d).  Clarification is required.  
The scopes of claims 99-103 are not reasonably clear, because said claims include tables comprising (i)  claimed compounds as functional agents (claim 99); and (ii)  claimed compounds in claimed amounts (claims 100-103).  To this point, it is noted that claims may will not be included as part of the claim, and instead the claim will contain a reference to the table number.  MPEP 608.  Further, it is noted that where possible, claims are to be complete in themselves.  Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim.  Incorporation by reference is a necessity doctrine, not for applicant’s convenience."  Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted).  MPEP § 2173.05(s).  In the present case, claims 99-103 disclose compositions comprising claimed compounds as functional agents and/or claimed compounds in claimed amounts.  Therefore, said claims should be presented in words.  Clarification is required.  

Claim Rejections - 35 USC § 102(a)(1)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 90-91, 93, 96, 98 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mazuda et al., US 2003/0124088 (hereinafter referred to as Masuda).
Regarding claims 90 and 91, Masuda teaches dosage forms comprising a bile acid adsorbent, e.g., cholestyramine, cholestyramine resin (Abstract; Para. 0034, 0060), wherein said dosage forms can be in form of capsules comprising granules of bile acid adsorbent and coated with an enteric polymer or a pH-independent polymer to allow releasing a bile acid adsorbent in the lower part of the small intestine to the cecum (Claims 1, 7-9; Para. 0006, 0009, 0015, 0017, 0037, 0052), i.e., at pH 6-7.4 (see Fallingborg. Dan Med Bull. 1999 Jun;46(3):183-96).  
Regarding claim 93, Masuda teaches that coated capsules may include gelatin, hydroxypropyl methylcellulose (HPMC), etc. (Para. 0042).  
Regarding claim 96, Masuda teaches the use of (i) such enteric polymers as hydroxypropyl methylcellulose acetate succinate (e.g., HPMCA),  hydroxypropyl methylcellulose phthalate, a methacrylic acid copolymer (e.g., Eudragit L, Eudragit S), and such pH-independent polymer as ethyl cellulose or an aminoalkylmethacrylic acid copolymer (Claims 3, 4; Para. 0036).
Regarding claim 98, Masuda also teaches that one also can use an isolation layer (i.e., a barrier layer) between granules of bile acid adsorbent and the polymer coating (claim 5; Para. 0041).  Further, Masuda teaches that said preparation may optionally include a binder, a disintegrant, a dispersant, etc. (Para. 0044).  
Regarding the claimed inherent properties of the dosage forms (i.e., in vitro dissolution profiles as in claims 90 and/or 92), it is noted that the cited prior art teaches the dosage form compositions that are substantially the same as the composition recited by the instant claims. If the compositions are physically the same they must have the same properties.  Products of identical chemical compositions cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  MPEP § 2112.02.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 90-103 are rejected under 35 U.S.C. 103 as being unpatentable over Mazuda et al., US 2003/0124088 (cited in IDS; hereinafter referred to as Masuda), in view of Gedulin et al., US 2014/0323412 (hereinafter referred to as Gedulin), and Shah et al., US 2015/0044294 (hereinafter referred to as Shah).
The teaching by Masuda is outlived above.  Masuda further teaches the use of enteric layer consisting of HPMCAS and triethyl citrate/plasticizer (Example 1 as applied to claim 102), and also teaches that enteric layer may include additional components, e.g., triethyl citrate (here as a plasticizer), talc (identified in the instant application as anti-adherent), titanium oxide, etc. (Para 0039).
Masuda does not teach the use of additional components recited in claims 99-103.
Gedulin teaches dosage forms comprising an enteric formulation, an ileal-pH sensitive release formulation (Para. 0042, 0635) that can be in form of capsules (Para. 0048, 0526, 0594), and may include cholestyramine/resins, cholestyramine as an active agent (Para. 0046, 0047, 0053, 0110, 0529, 0543), and an enteric coating that may include cellulose acetate phthalate, hydroxypropyl methylcellulose phthalate, methacrylic acid copolymers, methacrylic acid and methyl methacrylate copolymers (e.g., Eudragit L100, Eudragit S100, polymers of methacrylic acid and methacrylic acid methyl ester (Para. 0043, 0048, 0597-599, 0603, 0605, 0607), and wherein said compositions may also include:  
(i) hydroxyethyl cellulose, hydroxypropyl methylcellulose/hypromellose (HPMC), polyethylene glycol (PEG), colloidal silicon dioxide, propylene glycol, polyvinylpyrrolidone (PVP), gelatin, xanthan gum, methyl cellulose, karaya, alginates, etc.(Para. 0533, 0583, 0590, 0595); 
(ii) sodium lauryl sulfate as a surfactant/emulsifier (Para. 0579); 
(iii) mannitol, lactose (e.g., lactose monohydrate) as lubricants (Para. 0589; 0670); 
(iv) magnesium stearate, titanium dioxide, talc (Para. 0595, 0670).
Gedulin teaches that said capsules may include different layers of polymers having different pH-sensitivities (Para. 0611, 0612).  
Gedulin teaches that said capsules may also include additional additives/excipients such as a binder, a filling agent, suspending agent, diluent disintegrating agent, lubricant, plasticizer, etc. (Para. 0636).
Shah teaches enteric coated multiparticulate compositions in form of capsules that may include subcoatings (Para. 0002, 0031, 0035) to prevent release and/or degradation of active agent during the preparation process (Para. 0008), wherein said compositions are suitable for treating a gastrointestinal disorder in a subject (Para. 0022) and the enteric coating is specific for drug delivery at pH 6.8-7.5 (Para. 0040).  
Shah teaches that the core in said capsules may include methyl cellulose, gelatin, PVP, PEG (Para. 0044); sodium lauryl sulfate, polysorbate 80 (Para. 0045); colloidal silicon dioxide, talc, magnesium stearate (Para. 0046).
methacrylic acid based copolymers (e.g., EUDRAGIT L30D-55); or methacrylic acid-ethyl acrylate copolymers (e.g., KOLLICOAT MAE 30 DP) that can be combined with other functional additives, e.g., plasticizer/triethyl citrate and/or anti-adherent/PLASACRYL T20 (Para. 0058-0060, 0085).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use/try compounds taught by Gedulin and Shah preparing compositions/capsules as taught by Masuda.  One would do so with expectation of beneficial results, because the cited prior art teaches compounds that can be used in preparation of capsules comprising an active agent (e.g., cholestyramine) for preventing release/degradation of active agent during the preparation process and for providing its targeted delivery to the gastrointestinal tract with desired/controlled release rate and/or release profile.
With regard to the concentrations instantly claimed (claims 92, 95, 100-1103), it is noted that differences in experimental parameters such as concentration of compounds in a solution/formulation will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such parameter is critical.  The prior art teaches formulations comprising the same components.  The determination of suitable or effective concentration/composition can be determined by one of ordinary skill in the art through the use of routine or manipulative experimentation to obtain optimal results, as these are variable parameters attainable within the art.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  
In re Rose, 105 USPQ 237 (CCPA 1955).  The change in form or shape, without any new or unexpected results, is an obvious engineering design.  In re Dailey, 149 USPQ 47 (CCPA 1976).  MPEP § 2144.04.  
Applicant is advised to clarify the scopes of the claims as well as claim language and clearly point out the patentable novelty, which he/he thinks the claims present in view of the state of the art disclosed by the references cited, to place the application condition for allowance.  

Conclusion
No claim is allowed at this time. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615